                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JEOFFREY L. CLARK and                 :
EDGEWOOD PARTNERS
INSURANCE CENTER                      :

                Plaintiffs            :    CIVIL ACTION NO. 1:19-179

       v.                             :         (JUDGE MANNION)

BRANCH BANKING & TRUST                :
CO.
                                      :
                Defendant
                                      :

                             MEMORANDUM

     Presently before the court are plaintiffs Jeoffrey L. Clark (“Clark”) and

Edgewood     Partners   Insurance    Center’s   (“Edgewood”)     (collectively

“plaintiffs”) motion for a temporary restraining order (Doc. 7) and motion to

take a deposition (Doc. 15). Based on the following, this case shall be

TRANSFERRED to the United States District Court for the Northern District

of Texas.

     On January 31, 2019, plaintiffs filed an emergency complaint (Doc. 1)

seeking declaratory, injunctive, and monetary relief from defendant Branch

Banking & Trust Company (“Branch Bank”) for an alleged violation of an

employment agreement (“Agreement ”). On February 4, 2019, plaintiffs filed

a motion for a temporary restraining order. (Doc. 7). On February 5, 2019,
the court held a hearing regarding plaintiffs’ emergency complaint and

motion. At the hearing, plaintiffs agreed to withdraw their motion while the

parties tried to work out several issues amongst themselves. In the event the

parties did not resolve their issues, plaintiffs planned to refile their motion,

and in that event, the court instructed the parties to brief the issues of

personal jurisdiction and venue, as well.

      On February 7, 2019, the court approved the parties’ stipulation that if

no agreement could be reached, they would file their respective briefs no

later than February 12, 2019. (Doc. 12). After failing to reach an agreement,

on February 12, 2019, plaintiffs submitted a brief in support (Doc. 17), and

Branch Bank filed a brief in opposition (Doc. 18) of plaintiffs’ motion for a

temporary restraining order. In its brief, Branch Bank elected to waive the

defense of personal jurisdiction by consent. (Doc. 13, at 3 n.3). Instead,

Branch Bank seeks a transfer to the United States District Court for the

Northern District of Texas. (Doc. 13, at 3).

      Plaintiffs allege that venue is proper in the Middle District of

Pennsylvania.

            A civil action may be brought in—

            (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the
               district is located;


                                     -2-
            (2) a judicial district in which a substantial part of the
               events or omissions giving rise to the claim occurred, or
               a substantial part of property that is the subject of the
               action is situated; or
            (3) if there is no district in which an action may otherwise
               be brought as provided in this section, any judicial
               district in which any defendant is subject to the court’s
               personal jurisdiction with respect to such action.

28 U.S.C. §1391(b) (2018). “When venue is challenged, the court must

determine whether the case falls within one of the three categories set out in

[§1391(b)]. If it does, venue is proper; if it does not, venue is improper, and

the case must be dismissed or transferred under [28 U.S.C. §1406(a)].

Atlantic Marine Construction Co. v. U.S. Dist. Court for the Western Dist. of

Texas, 571 U.S. 49, 56 (2013). Plaintiffs allege that “[t]his lawsuit satisfies

[§1391(b)(1)] and (b)(2) . . . based on the cease-and-desist letter sent from

Camp Hill, Pennsylvania.” (Doc. 17, at 5).

      Under 28 U.S.C. §1391(b)(1), venue is proper in “a judicial district in

which any defendant resides, if all defendants are residents of the State in

which the district is located.” The only defendant in this action is Branch

Bank, which is a corporation. A corporate defendant “resides” in the state

where it is incorporated and, in the state, where its principal place of business

is located. See 28 U.S.C. §1332(c)(1) (2018). Branch Bank “is a North

Carolina corporation with its corporate headquarters in Raleigh, North


                                      -3-
Carolina.” (Doc. 1, at 2). Thus, the cease-and-desist letter sent from

Pennsylvania does not establish the Middle District of Pennsylvania as

proper venue under 28 U.S.C. §1391(b)(1). In their brief, plaintiffs intertwine

personal jurisdiction and venue throughout their arguments. However,

considering Branch Bank has waived the defense of lack of personal

jurisdiction and this court has concluded that a proper venue exists under 28

U.S.C. §1391(b)(1), plaintiffs may not utilize personal jurisdiction under 28

U.S.C. §1391(b)(3) in their quest for venue in the Middle District of

Pennsylvania.

      Similarly, plaintiffs fail to establish that the letter mailed from a Branch

Bank office in Pennsylvania satisfies 28 U.S.C. §1391(b)(2). Plaintiffs allege

that “[a] ‘substantial part’ of the events giving rise to this lawsuit also occurred

in the Middle District of Pennsylvania;” however, they fail to provide any

concrete support for this conclusion. (Doc.17, at 5). Plaintiffs merely

reference a case from the Eastern District of Michigan, which is factually

distinguishable from this case and not binding on this court. (Doc. 17, at 5)

(citing Apollo Petroleum Solutions, LLC v. Nano Gas Technologies, Inc., No.

16-12157, 2016 WL 4988234 (E.D.Mich. Sept. 19, 2016).

      At dispute, in this case, is the Agreement, which was entered into by

Clark, who is from Texas, and his former employer, who is from Arkansas.


                                       -4-
During Clark’s employment he “specialized exclusively in the marketing and

servicing of commercial insurance to the niche specialty market of charter

schools located in the Southwest.” (Doc. 1, at 3). After Clark’s brokerage

operation was transferred to a different corporation, who attempted to alter

Clark’s commission structure, issues arose. Eventually, Clark left and began

working with a different corporation. The names and corporate structure of

all the corporations identified in plaintiffs’ complaint are of no moment for the

venue inquiry herein. That is because there is no corporation in plaintiffs’

complaint that is incorporated in or has a principal place of business in

Pennsylvania; and there is no discussion in plaintiffs’ complaint of any activity

that took place in Pennsylvania, which equates to a substantial part of the

events that gave rise to this lawsuit. As plaintiffs’ counsel admitted at oral

argument, this case was only filed in this state and district because a cease-

and-desist letter was sent from here. However, the Agreement—not this

letter—is the subject of this dispute. As such, the Middle District of

Pennsylvania is not a proper venue under 28 U.S.C. §1391(b)(2), and

therefore, is an improper venue for this action.

      Once a district court determines that it is an improper venue for a case

before it, the court must either dismiss the case or transfer it to any district

or division where the case could have been brought. 28 U.S.C. §1406(a)


                                      -5-
(2018). In light of the emergency designation of this case, as well as, plaintiffs

pending motion for a temporary restraining order, the court finds that the

interest of justice require this case be transferred rather than dismissed.

      Venue is likely proper in a variety of states. However, the court must

only concern itself with the Northern District of Texas, as this is the only

proper venue requested by either party to this lawsuit. (Doc. 18, at 1). This

case stems from Clark’s alleged breach of the Agreement with his previous

employer when several of his customers went with him to his new employer.

(Doc. 13, at 2). The parties dispute whether Clark lived and worked in Texas

or Arkansas during his first job at issue, but they agree that Clark was living

and working in Dallas, Texas since at least 2014. (Doc. 17, at 7). Also,

plaintiffs admit that some of Clark’s customers were from Dallas, San

Antonio, Houston, and other areas of Texas. At oral argument, Branch

Bank’s counsel stated that nearly all of the discovery and individuals related

to this case are in the Northern District of Texas. These facts constitute a

substantial part of the events giving rise to this claim, and therefore, establish

the Northern District of Texas as a proper venue for this action.




                                      -6-
       Based on the foregoing, this case will be TRANSFERRED to the

United States District Court for the Northern District of Texas. In light of the

impending transfer, this court will not decide any further substantive matters

including plaintiffs’ pending motions, as they must be addressed by a court

identified as a proper venue for this action. An appropriate order shall issue.




                                                  s/  Malachy     E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: March 11, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2019 MEMORANDA\19-179-01.DOCX




                                              -7-
